Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Sauerlaender (US 20070209435) describes an apparatus for monitoring a duration time of an operation of a device (1), said apparatus comprising a sensor (6) for detecting an occurrence of said operation, a clock generator (12) for generating clock pulses, a counter for counting clock pulses upon detecting said occurrence, a memory (10) for storing an accumulated count of counted clock pulses, an input/output circuit 14; 18, 22) for entering a demand for retrieving the accumulated count from said memory and for outputting the retrieved accumulated count, and a processor (16) which is arranged and connected to provide said counting of clock pulses, storing said accumulated count, and retrieving and outputting the accumulated count upon entering the demand, characterized in that, the sensor (6) is arranged to detect an entity of which a change is induced by said operation of the device (1). A System for monitoring a duration time of operation of a device (1), comprising a first apparatus of a sensor (6) for sensing an occurrence of said operation, means (12, 16) for measuring a duration time of said occurrence, accumulating measured duration times to provide an accumulated time, storing the accumulated on time and outputting the stored accumulated on time on demand from the outside of the first apparatus, characterized in that, the sensor is arranged to detect an entity of which a change is induced by said operation of the device, and further comprising a second apparatus (22), the first and second apparatuses containing wireless communication circuits, which are arranged to provide said demand from the second apparatus to the first apparatus and to provide the stored accumulated duration time from the first apparatus to the second apparatus upon receiving the demand by the first apparatus. A method for monitoring a duration time of an operation of a device (1), comprising: a) detecting an on state of said operation; b) measuring a duration time for each detected on state of said operation; c) accumulating measured duration times to an accumulated time of operation; d) storing said accumulated time of operation; and e) and further processing the stored accumulated time of operation; characterized in that, the on state of said operation is detected by monitoring an entity of which a change is induced by said operation of the device.

Groß (US 2016/0049018 A1) describes a device for detecting the state of a vehicle's engine using vehicle on-board diagnostics (OBD) data, the device comprising: a connector for connecting the device to a vehicle OBD port to receive OBD data and power; and a processor arranged to determine a vehicle engine state by monitoring a voltage at the connector, the processor: (i) detecting an engine ‘on’ state from a temporary voltage drop of at least a predetermined magnitude; and (ii) detecting an engine ‘off’ state by: detecting a pending engine ‘off’ state from a voltage value that is less than a threshold; confirming the pending engine ‘off’ state from the OBD data indicating at least one of vehicle speed and engine revolutions are constant for a first predetermined time period; and transitioning to a final engine ‘off’ state after a second predetermined time period.

Meyer (US 2018/0182182 A1) describes a wireless communication device for collecting vehicle on-board diagnostics (OBD) data, the device comprising: a connector for connecting the device to an OBD port of a vehicle to receive OBD data; a processor configured to continually aggregate the OBD data and/or acceleration data from an acceleration sensor into risk profile data during a journey made by the vehicle, said risk profile data comprising one or more scalar indicators and/or histogram indicators; a memory for storing the latest risk profile data for the journey; and a wireless transceiver for communicating with an external mobile device, wherein the wireless transceiver is configured to wirelessly transmit the stored risk profile data to the external mobile device during the journey, wherein the processor is further configured to determine an engine state of the vehicle and to detect when the vehicle begins and ends a journey based on said determined engine state and OBD data relating to vehicle speed and/or engine revolutions, and wherein the processor is further configured to cause the stored risk profile data to be deleted from the memory upon detection that the vehicle has begun a new journey.

Auer (US 2016/0373040 A1) describes an alternator configured to provide a current for powering one or more loads. The alternator includes an output port configured to output the current for powering the one or more loads, a current sensor configured to measure a current level of at least a portion of the current being output via the output port to the one or more loads, and a communication port configured to transmit information based on the current level measured by the current sensor. In another example, the disclosure is directed an alternator configured to provide a direct current for powering one or more loads. The alternator includes an output port configured to output the direct current for powering the one or more loads, a rectifier for converting an alternating current generated by the alternator to the direct current for powering the one or more loads, a current sensor configured to measure a current level of at least a portion of the current being output via the output port to the one or more loads, and a communication port configured to transmit information based on the current level measured by the current sensor. In another example, the disclosure is directed to an alternator configured to provide a direct current for powering one or more loads. The alternator includes an output port configured to output the direct current for powering the one or more loads, and a rectifier for converting an alternating current generated by the alternator to the direct current for powering the one or more loads. The rectifier includes a plurality of phases including a single phase that comprises a current sensor, the current sensor being configured to measure a current level of at least a portion of the direct current being output via the output port to the one or more loads. The alternator further includes a communication port configured to transmit information based on the current level measured by the current sensor.

Meroux (US 10844820 B2) describes a vehicle provided with a fuel savings feature, comprising: a controller programmed to responsive to detecting an inhibit condition in a presence of an activation condition for the fuel savings feature being satisfied, inhibit an activation of the fuel saving feature; responsive to the activation condition being satisfied and the fuel savings feature not being activated, accumulate data indicative of the inhibit condition and a time associated with the inhibit condition, the time being calculated from an occurrence of the activation condition to an occurrence of a deactivation condition for the fuel savings feature; estimate an amount of fuel consumed during the time of the inhibit condition; calculate a fuel cost using the amount of fuel and a fuel price, and an amount of CO2 caused by the consumption of the amount of fuel; generate an improvement suggestion for a user to operate the vehicle to avoid further triggering the inhibit condition; and output for display the improvement suggestion with the fuel cost and amount of CO2. A method comprising: inhibiting, by a controller, a fuel savings feature for a vehicle responsive to satisfaction of an inhibit condition in a presence of activation conditions for the fuel savings feature being satisfied; accumulating, by the controller, data indicative of the inhibit condition and a time associated with the inhibit condition, the time being calculated from an occurrence of at least one activation condition to an occurrence of a deactivation condition for the fuel savings feature; transferring, by the controller, the data and time to a server; estimating, by the controller, an amount of fuel consumed during the time of the inhibit condition; calculating a fuel cost using the amount of fuel and a fuel rice and an amount of CO2 caused by the consumption of the amount of fuel; generating an improvement suggestion for operating the vehicle to avoid further triggering the inhibit condition; and outputting, by the controller via a human machine interface (HMI), the improvement suggestion with the fuel cost and amount of CO2.

Camisa (US 2017/0236339 A1) describes systems and methods for determining vehicle operational status in accordance with embodiments of the invention are disclosed. In one embodiment, a vehicle status determination device includes a processor and a memory connected to the processor and storing a vehicle status determination application, wherein the vehicle status determination application directs the processor to determine ignition state data indicating that the vehicle is in a trip based on engine RPM data, where the engine RPM data describes the speed at which the engine is running, record vehicle status data while the vehicle is in the trip, obtain vehicle trip end data indicating that the vehicle is no longer in a trip based on the engine RPM data and a threshold value, where the trip has ended when the engine RPM data is below the threshold value for a period of time, and generate vehicle trip data based on the vehicle status data.

Nakagawa (US 11076355 B2) describes a communication system, comprising: a first external server and a second external server; and an on-board device mounted on a vehicle, wherein the first and second external servers are configured to communicate with the on-board device, the second external server includes a storage unit configured to store communication data transmitted from the first external server, a communication method used between the on-board device and the first and second external servers includes a first communication method and a second communication method with a larger communication load than the first communication method, wherein communication through the first communication method is communication performed by the first external server with the on-board device without communicating with the second external server, communication through the second communication method is communication performed by the first external server with the on-board device via the second external server, and the second external server is configured to receive the communication data from the first external server, store the received communication data in the storage unit, and transmit the communication data from the storage unit to the on-board device with a higher data processing capability than the first external server, and the on-board device is configured to switch the communication method based on a vehicle state, wherein the on-board device is configured, when the vehicle state satisfies a predetermined condition, to transmit a switch signal to the first external server for switching the communication method from the first communication method to the second communication method, and the first external server is configured to assign the second communication method in response to receiving of the switch signal.

Thomas (US 10558744 B2) describes a method for real-time interaction with a spreadsheet application (SSAPP), the method comprising: obtaining data propagated from a data source; creating a persistent connection with a SSAPP; subscribing the SSAPP to subscribed data, wherein the subscribed data includes at least some of the data obtained from the data source; propagating the subscribed data to the SSAPP through the persistent connection as the subscribed data is obtained; obtaining a change request from the SSAPP through the persistent connection; transmitting the change request to the data source; obtaining updated data propagated from the data source based on the change request; propagating the updated data to the SSAPP through the persistent connection as the updated data is obtained; operating in a non-authoritative configuration, wherein operating in the non-authoritative configuration further includes: storing a data set; receiving a connection from an authoritative client device; responsive to receiving the connection, obtaining an authoritative data set from the authoritative client device over the connection; and storing the authoritative data set, wherein storing the authoritative data set includes at least one of: (i) overwriting a portion of the stored data set that conflicts with the authoritative data set and (ii) ignoring a portion of the stored data set that conflicts with the authoritative data set, and wherein operating in the non-authoritative configuration further includes: determining whether the authoritative client device has disconnected; and responsive to the authoritative client device disconnecting, notifying one or more other connected client devices that the authoritative client device is no longer providing data, wherein the SSAPP is a first SSAPP; wherein treating the first SSAPP as an authoritative data source includes: obtaining SSAPP-originated data from the first SSAPP through the persistent connection; and propagating the SSAPP-originated data to a second SSAPP; and wherein treating the first SSAPP as a non-authoritative data source includes: obtaining second SSAPP-originated data from the second SSAPP; and propagating the second SSAPP-originated data to the first SSAPP.

Shirriff (US 2011/0301890 A1) describes a techniques for aggregating battery life data for a number of mobile devices based on one or more characteristics of the devices. In one example, a method includes collecting battery life data from each of a plurality of mobile devices, correlating, by a computing device, the battery life data collected from each of the mobile devices with one or more characteristics of each of the mobile devices, and aggregating, by the computing device, the battery life data collected from each of the mobile devices based on at least one of the one or more characteristics. In another example, a system includes a database configured to store battery life data collected from each of a plurality of mobile devices via a communication network, means for correlating the battery life data collected from each of the mobile devices with one or more characteristics of each of the mobile devices, and means for aggregating the battery life data collected from each of the mobile devices based on at least one of the one or more characteristics. In another example, a computer readable storage medium includes instructions for causing a programmable processor to collect battery life data from each of a plurality of mobile devices, correlate the battery life data collected from each of the mobile devices with one or more characteristics of each of the mobile devices, and aggregate the battery life data collected from each of the mobile devices based on at least one of the one or more characteristics.

Shirriff (US 8489348 B2) describes a method comprising: collecting battery life data from each of a plurality of mobile devices, wherein the battery life data for each of the mobile devices is tracked by each respective mobile device; correlating, by a computing device, the battery life data collected from each of the mobile devices with one or more characteristics of each of the mobile devices; aggregating, by the computing device, the battery life data collected from each of the mobile devices based on at least one of the one or more characteristics; and calculating an estimated battery life for each of the mobile devices based on the battery life data collected from each of the mobile devices, wherein the estimated battery life is equal to 100 multiplied by a ratio of a difference between a last time included in the battery life data and a first time included in the battery life data to a difference between a battery charge as a percentage of fully charged at the first time and a battery charge as a percentage of fully charged at the last time. A system comprising: a non-transitory computer-readable storage medium storing a database configured to store battery life data collected from each of a plurality of mobile devices via a communication network, wherein the battery life data for each of the mobile devices is tracked by each respective mobile device; and one or more processors configured to: correlate the battery life data collected from each of the mobile devices with one or more characteristics of each of the mobile devices; aggregate the battery life data collected from each of the mobile devices based on at least one of the one or more characteristics; and calculate an estimated battery life for each of the mobile devices based on the battery life data collected from each of the mobile devices, wherein the estimated battery life is equal to 100 multiplied by a ratio of a difference between a last time included in the battery life data and a first time included in the battery life data to a difference between a battery charge as a percentage of fully charged at the first time and a battery charge as a percentage of fully charged at the last time.

Bischoff (US 11068985 B1) describes a system, comprising: a telematics computing device located within a vehicle and communicatively coupled to a plurality of sensors associated with the vehicle, wherein the telematics computing device comprises: one or more first processors, and first memory storing first instructions that, when executed by the one or more first processors, cause the telematics computing device to: receive, from the plurality of sensors, driving data associated with operation of the vehicle during a first driving trip, wherein the first driving trip is associated with a plurality of segments; and send, to a server, the driving data; and the server, wherein the server comprises: one or more second processors, and second memory storing second instructions that, when executed by the one or more second processors, cause the server to: receive, from one or more databases, insurance information associated with one or more of: the vehicle or a driver of the vehicle; determine, based on the insurance information, a cost for insuring the vehicle; determine, based on the insurance information, a plurality of rates for calculating the cost for insuring for the vehicle; receive, from a user associated with the vehicle, a quantity of funds associated with an insurance policy; store the quantity of funds in a first account; receive, from the telematics computing device, the driving data; analyze the driving data; and after the first driving trip has completed: determine, for each segment of the plurality of segments of the first driving trip, a corresponding portion of the driving data; calculate a plurality of costs by determining, for each segment of the plurality of segments and by analyzing the portion of the driving data that corresponds to a particular segment, a segment cost; cause display of a user interface that indicates each of the plurality of costs by causing display, for each segment of the plurality of segments, of the segment cost; determine, based on the plurality of costs, a cost of the first driving trip; and reduce a balance of the first account by the cost of the first driving trip. A system comprising: a plurality of sensors arranged in a vehicle; a computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the computing device to: receive, from the plurality of sensors, driving data associated with operation of the vehicle during a first driving trip, wherein the first driving trip is associated with a first plurality of different road segments; and transmit, upon completion of the first driving trip, to a server, and via a wireless communications network, the driving data for the first driving trip; and the server, wherein the server comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the server to: receive, from a database, insurance information associated with the vehicle; receive, from the computing device, the driving data for the first driving trip; receive environmental condition data for the first driving trip; determine, based on the driving data, whether a hard braking event or a hard cornering event occurred during the first driving trip; determine, based on the insurance information, the driving data, the environmental condition data, whether the hard braking event or the hard cornering event occurred, and on whether a cumulative vehicle mileage traveled parameter satisfies a threshold, a plurality of rates for calculating a cost per road segment for the first plurality of different road segments; and after the first driving trip has completed: determining, for each segment of the plurality of segments of the first driving trip, a corresponding portion of the driving data; calculate a plurality of costs by determining, for each segment of the plurality of segments, based on the plurality of rates, and by analyzing the portion of the driving data that corresponds to a particular segment, a segment cost; cause display of a user interface that indicates each of the plurality of costs by causing display, for each segment of the plurality of segments, of the segment cost; determine, based on the plurality of costs, a sum of costs of the first driving trip; reduce funds in an account by the sum of costs of the first driving trip; receive, from the computing device, second driving data for a second driving trip, wherein the second driving trip is associated with a second plurality of different road segments; determine a second cost of the second driving trip as a second sum of costs associated with each of the second plurality of different road segments; and reduce the funds in the account by the second cost of the second driving trip.

Baba (US 2016/0373542 A1) describes a management system comprising a web server configured to communicate with a plurality of external devices storing management data of one or more network devices, and an application server configured to process management data stored in a storage system capable of storing data and management data transferred from the web server, the web server comprising: a reception unit configured to receive a request or management data from each of the external devices; a transfer unit configured to transfer the management data to the application server in response to reception of the management data by the reception unit; an acquisition unit configured to acquire information indicating a type of the external device based on a content of an acquisition request of connection information used for transmission of the management data, in response to reception of the acquisition request by the reception unit; a creation unit configured to create the connection information including information indicating a storage destination of management data determined by using the information indicating the type of the external device acquired by the acquisition unit; a notification unit configured to notify the application server of the information indicating the storage destination of the management data included in the connection information created by the creation unit; and a response unit configured to transmit a response including the connection information created by the creation unit, in response to the acquisition request, and the application server comprising, a processing unit configured to process the management data transferred by the transfer unit and the management data stored in the storage destination described in a content of a notification notified by the notification unit. A control method of a management system including a web server configured to communicate with a plurality of external devices storing management data of one or more network devices, and an application server configured to process management data stored in a storage system capable of storing data and management data transferred from the web server, a control method of the web server comprising: receiving a request or management data from each of the external devices; transferring the management data to the application server in response to the reception of the management data; acquiring information indicating a type of the external device based on a content of an acquisition request of connection information used for transmission of management data in response to the reception of the acquisition request; creating connection information including information indicating a storage destination of the management data determined by using the acquired information indicating the type of the external device; notifying the application server of the information indicating the storage destination of the management data included in the created connection information; and transmitting a response including the created connection information in response to the acquisition request, and a control method of the application server comprising: processing the transferred management data and the management data stored in the storage destination described in the notified content.

Bischoff (US 10430883 B1) describes a methods, computer-readable media, and apparatuses for determining a cost per day and/or a cost per mile for a dynamic usage-based insurance policy. Methods, computer-readable media, systems and apparatuses for determining and implementing dynamic usage-based insurance policies are presented. A cost per day and a cost per mile associated with the dynamic usage-based insurance policy may be determined. The cost per mile may be computed independently for each of a plurality of road segments comprising a trip based on a time of day that the vehicle traveled each road segment, a road type associated with each road segment. The cost per mile of each road segment of the driving trip may further include whether or not hard braking or hard cornering events were encountered during a specified cumulative driving distance that may include, at least a portion, of a plurality of driving trips. The cost per mile for each of the plurality of driving trips may be adjusted once a threshold distance has been traveled by the vehicle based on the number of hard braking events and hard cornering events occurred during that distance.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Gleitz on June 07, 2022.
The application has been amended as follows: 

11.	(Currently Amended) An autonomous device for tracking usage time of a generator set, the autonomous device comprising:
at least one first sensor capable of measuring a first parameter representing a state of operation of the generator set including an engine and an alternator;
a data processor configured to provide an operating time, as a function of the first parameter;
a memory configured for internal storage of the operating time; and
a transmitter configured to transmit the operating time to a terminal or an external server.

12.	(Previously Presented) The autonomous device of claim 11, further comprising:
at least one second sensor capable of measuring a second parameter representing a state of operation of the generator set, the generator set being considered functional by the data processor when the at least one first sensor and the at least one second sensor provide parameters indicating a potential operation.

13.	(Currently Amended) The autonomous device of claim 11, wherein the at least one first sensor includes: 
a magnetic sensor capable of picking up a presence of a magnetic field generated by the [[an]] alternator of the generator set.

14.	(Previously Presented) The autonomous device of claim 11, wherein the at least one first sensor includes:
a magnetic sensor picking up the presence of an electromagnetic field.

15.	(Previously Presented) The autonomous device of claim 14, wherein the electromagnetic field of between 25 and 450 μT.

16.	(Previously Presented) The autonomous device of claim 11, wherein the at least one first sensor is a vibration sensor.

17.	(Previously Presented) The autonomous device of claim 16, wherein the vibration sensor is configured to sense vibrations of between 20 and 200 Hz.

18.	(Previously Presented) The autonomous device of claim 11, further comprising:
	a geolocation device configured to calculate a position for the autonomous device.

19.	(Previously Presented) The autonomous device of claim 11, wherein the transmitter is configured to employ a Bluetooth Low Energy communications protocol.

20.	(Previously Presented) The autonomous device of claim 11, further comprising:	
	an identification device configured to provide a unique identifier for the autonomous device.

21.	(Currently Amended) The autonomous device of claim 12, wherein the at least one first sensor includes a magnetic sensor capable of picking up a presence of a magnetic field generated by [[an]] the alternator of the generator set,
	wherein the at least one second sensor includes a vibration sensor capable of sensing vibrations generated by the [[an]] engine of the generator set.

22.	(Previously Presented) A generator set comprising:
	a chassis supporting an engine and an alternator; and 
	an autonomous device comprising:
at least one first sensor capable of measuring a first parameter representing a state of operation of the generator set;
a data processor configured to provide characteristic information for an operating time, as a function of the first parameter;
a memory configured for internal storage of the characteristic information for an operating time; and
a transmitter configured to transmit the characteristic information for an operating time to a terminal or an external server.

23.	(Previously Presented) The generator set of claim 22, at least one second sensor capable of measuring a second parameter representing a state of operation of the generator set, the generator set being considered functional by the data processor when the at least one first sensor and the at least one second sensor provide parameters indicating a potential operation.

24.	(Previously Presented) The generator set of claim 22, wherein the at least one first sensor includes a magnetic sensor capable of picking up a presence of a magnetic field generated by an alternator of the generator set.

25.	(Previously Presented) The generator set of claim 24, wherein the at least one first sensor is a magnetic sensor picking up the presence of an electromagnetic field.

26.	(Previously Presented) The generator set of claim 22, wherein the at least one first sensor is a vibration sensor.

27.	(Previously Presented) The generator set of claim 22, further comprising:
	a geolocation device configured to calculate a position for the autonomous device.

28.	(Previously Presented) The generator set of claim 22, further comprising:	
	an identification device configured to provide a unique identifier for the autonomous device.

29.	(Previously Presented) The generator set of claim 22, further comprising:
	a screw configured to fix the autonomous device to the chassis.

30.	(Currently Amended) A method for an autonomous device for tracking usage time of a generator set, the method comprising:
measuring, by at least one first sensor, a first parameter representing a state of operation of the generator set including an engine and an alternator;
providing, by a data processor, characteristic information for an operating time, as a function of the first parameter;
storing the characteristic information for the operating time; and
transmitting the characteristic information for an operating time to a terminal or an external server.


Remarks: The above change(s) is/are to define the invention.
Drawing
	3.	Drawing filed on 01/24/2020 has been accepted by the examiner.
	Allowable Subject Matter
4.	Claims 11-30 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 11, 22 and 30 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of an autonomous device for tracking usage time of a generator set, the autonomous device comprising: at least one first sensor capable of measuring a first parameter representing a state of operation of the generator set including an engine and an alternator; a data processor configured to provide an operating time, as a function of the first parameter.  It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-21 are allowed due to their dependency on claim 11.

Regarding claim 22:
The primary reason for the allowance of claim 22 is the inclusion of a generator set comprising: a chassis supporting an engine and an alternator; and an autonomous device comprising: at least one first sensor capable of measuring a first parameter representing a state of operation of the generator set;
a data processor configured to provide characteristic information for an operating time, as a function of the first parameter.  It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 23-29 are allowed due to their dependency on claim 22.

Regarding claim 30:
The primary reason for the allowance of claim 30 is the inclusion of a method for an autonomous device for tracking usage time of a generator set, the method comprising: measuring, by at least one first sensor, a first parameter representing a state of operation of the generator set including an engine and an alternator;
providing, by a data processor, characteristic information for an operating time, as a function of the first parameter.  It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Examiner’s note: Current claims: the preamble seems is limiting because it recited essential structure of the invention or necessary to give meaning to the claim ( RIM v. NTP)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
June 7, 2022